 



Exhibit 10.2

WORTHINGTON INDUSTRIES, INC.

2005 DEFERRED COMPENSATION PLAN FOR DIRECTORS

Section 1. Purpose

Worthington Industries, Inc. has established this deferred compensation plan to
provide the Directors of Worthington Industries, Inc. with the option to defer
the payment of their Directors’ Fees. The Plan shall become effective as to
Directors’ Fees which are paid with respect to fees earned on or after
January 1, 2005.

Section 2. Definitions.

2.1. “Beneficiary” shall mean the person designated by a Participant in
accordance with the Plan to receive payment of any remaining balance in his
Account in the event of the Participant’s death.

2.2. “Board of Directors” shall mean the Board of Directors of the Company.

2.3. “Committee” shall mean the committee appointed by the Board of Directors of
the Company to administer the Plan. If no committee is specifically named by the
Board of Directors to administer the Plan, the “Committee” shall mean the
Compensation Committee of the Board of Directors of the Company.

2.4. “Company” shall mean Worthington Industries, Inc., an Ohio corporation, its
corporate successors and the surviving corporation resulting from any merger or
acquisition of Worthington Industries, Inc. with or by any corporation or
corporations.

2.5. “Date of Deferral” shall mean the date to which payment of the
Participant’s Directors Fees is deferred in accordance with this Plan. Subject
to the terms of the following sentence, the Date of Deferral shall be the
earlier of (i) the date selected by the Participant in the Election Form, which
date must be at least one year after the end of the Year with respect to which
the payment would otherwise be made, or (ii) the date of the Participant’s
death. In no event shall a Participant’s Date of Deferral extend beyond the
later of his 70th birthday or the date he ceases to be a Director. Unless the
Participant elects a different Date of Deferral, his Date of Deferral shall be
the date he ceases to be a Director.

47



--------------------------------------------------------------------------------



 



2.6. “Account” shall mean the bookkeeping account on which the amount of
Directors Fees that is deferred by a Participant shall be recorded and credited
with investment gains or losses in accordance with the Plan.

2.7. “Director” shall mean any member of the Board of Directors of the Company
who is not an Employee of the Company.

2.8. “Directors Fees” shall mean fees owed to the Directors by the Company for
their services as Directors including retainers, board meeting fees, committee
meeting fees and other similar fees, if any.

2.9. “Effective Date” means January 1, 2005.

2.10. “Election Form” means the written form or other method pursuant to which
the Participant elects the amount of his Directors Fees to be deferred into the
Plan, the Date of Deferral, the deemed investment and/or the form of payment for
such amounts.

2.11. “401(k) Plan” shall mean the Worthington Industries Deferred Profit
Sharing Plan, as in effect from time to time.

2.12. “IRS Regulations” shall mean the laws and regulations adopted by Congress
or issued by the Internal Revenue Services as applicable to non-qualified
deferred compensation plans or arrangements

2.13. “Participant” shall mean any Director who has elected to defer payment of
all or any portion of his Directors Fees in accordance with the Plan and who
still has an Account under the Plan.

2.14. “Plan” shall mean the “Worthington Industries, Inc. 2005 Deferred
Compensation Plan for Directors” as set forth herein, as the same may be amended
from time to time.

2.15. “Plan Year” shall mean the calendar year.

2.16. “Quarter” shall mean any fiscal quarter of the Company, currently the
three month periods ending the last day of August, November, February, and May.

48



--------------------------------------------------------------------------------



 



2.17. “Valuation Date” shall mean the date the Accounts in the Plan are adjusted
to reflect earnings and losses in accordance with the hypothetical investment
directions, as set from time to time by the Committee

Section 3. Administration

3.1. Power of the Committee.

The Plan shall be administered by the Committee. The Committee shall have full
power to construe and interpret the Plan, to establish and amend rules and
regulations for administration of the Plan, and to take any and all actions
necessary or desirable to effectuate or carry out the Plan.

The Committee may exercise the powers hereby granted in its sole and absolute
discretion. No member of the Committee shall be personally liable for any
actions taken by the Committee unless the member’s action involves willful
misconduct. The Committee may delegate to others certain aspects of the
management and operational responsibilities of the Plan including the employment
of advisors and the delegation of ministerial duties to qualified individuals.

3.2. Actions Final.

All actions taken by the Committee under or with respect to the Plan shall be
final and binding on all persons. No member of the Committee shall be liable for
any action taken or determination made in good faith.

3.3. Books and Records

The books and records to be maintained for the purpose of the Plan shall be
maintained by the officers and employees of the Company at the Company’s expense
and subject to the supervision and control of the Committee. The Company may
hire a third party to maintain all or a part of the Plan’s books and records.

3.4. Action by the Committee

The Committee shall act by a majority of its members at the time in office, and
such action may be taken either by vote at a meeting or in writing. If a
Participant is serving as a member of the Committee, he shall not be entitled to
vote on matters specifically relating to his rights under the

49



--------------------------------------------------------------------------------



 



Plan; provided, however, that this provision shall not prevent such person from
voting on matters which, although they may affect his rights, relate to
Participants in general.

3.5 Indemnification of Committee

The Company shall indemnify the members of the Committee against any and all
claims, losses, damages, expenses, including attorney’s fees, incurred by them,
and any liability, including any amounts paid in settlement with their approval,
arising from their action or failure to act, except when the same is judicially
determined to be attributable to their or willful misconduct.

Section 4. Eligibility and Participation

4.1 Eligibility

Each Director is eligible to become a Participant in the Plan. Participants are
those Directors who elect to defer Directors Fees under the Plan. A Director’s
eligibility shall cease when he dies or otherwise ceases to be a Director of the
Company.

4.2 Election to Defer

Any Director who desires to defer the payment of any portion of his Fees must
complete and deliver an Election Form (in substantially the form approved by the
Committee from time to time) prior to the first day of the Plan Year in which
the applicable fee is earned. (Retainers shall be earned commencing the first
day of the fiscal year, the fiscal quarter, or other period as to which they
relate. Meeting fees shall be earned by attendance at the meeting.) Each
Election to defer Directors Fees is irrevocable on or after the beginning of the
Plan Year to which it relates (i.e. the Plan Year in which it is commenced to be
earned), but may be revoked or changed prior to the beginning of each subsequent
Plan Year.

4.3 The Election Form

A Participant shall designate on an Election Form (i) the portion of his
Directors Fees he desires to defer, (ii) the Date of Deferral, and (iii) the
method of payment of his Account. Payment of the Account shall be made in
accordance with Section 6. The Participant shall also designate the Investment
Option selected for his Account on an Election Form.

50



--------------------------------------------------------------------------------



 



4.4 Sub-Accounts

In the event a Participant makes different elections as to the method of payment
or as to the time for commencement of payments with respect to Directors Fees
deferred for different fees, for purposes of determining the amounts to be paid
under each election, the Participant shall be treated as if he had a separate
Sub-Account for Directors Fees deferred pursuant to the differing elections.

Section 5. Deferred Compensation Account

5.1 Crediting Fees.

The Directors Fees which a Participant elects to defer shall be treated as if
they were set-aside in an Account on the date the Directors Fees would otherwise
have been paid to the Participant.

5.2 Investment Options – General.

Until changed by amendment, the investment options available under the Plan
shall be those available under the 401(k) Plan as in effect from time to time

5.3 Selection of Investment Option.

The Participant shall select the Investment Option for his Account in an
Election Form. The Participant may change the investment option for his Account
as of the time permitted under the 401(k) Plan for the same investment option.

Section 6 Payment of Deferred Compensation.

6.1 General.

Subject to the provisions of paragraph (b) of this Section, the amount of the
Participant’s Deferred Compensation Account shall be paid to the Participant,
within a reasonable time after the Participant’s Date of Deferral, in a lump sum
or in a number of approximately equal annual installments (not more than 12), as
designated by the Participant in his Election Form. A participant may, subject
to approval by the Committee, change the designation of the method of payment or
his Date of Deferral by filing an amended Election Form; provided that any such
changes to an existing election (a) will only become effective 12 months after
such Election Form is filed; (b) must be made at least 12 months before the
affected distribution would

51



--------------------------------------------------------------------------------



 



otherwise have been made; and (c) must provide for a deferral of at least five
years (as explained by IRS Regulations). The above notwithstanding, the
Committee may place such other restrictions on changes to a Participant’s method
of payment and Date of Deferral as it deems appropriate.

6.2 Death.

(a) In the event of the death of a Participant, the amount of the Account shall
be paid to his Beneficiary, within a reasonable time after the Participant’s
death.

(b) Each Participant may name one or more Beneficiaries and may also name one or
more contingent Beneficiaries by making a written designation in form acceptable
to the Committee. A Participant’s Beneficiary designation may be changed at any
time prior to his death by execution and delivery of a new Beneficiary
designation form. The Beneficiary designation on file with the Company at the
time of the Participant’s death which bears the latest date shall govern.

(c) Payments to a Beneficiary shall be made in a lump sum or in a number of
approximately equal annual installments (not more than 12) as designated by the
Participant in his Election Agreement. In the case of the Beneficiary of a
Participant who is receiving installment payments at the time of his death, the
number of annual installments may not exceed the annual installments remaining
to be paid to the Participant.

(d) If no Beneficiary has been designated or if no Beneficiary survives the
Participant, the amount in the Deferred Compensation Account shall be paid in a
lump sum to the Participant’s estate.

(e) If the Beneficiary dies after the death of the Participant, any amount
otherwise payable to the Beneficiary shall be paid in a lump sum to the
Beneficiary’s estate.

6.3 Hardship.

Upon the application of a Participant in the event of financial hardship
resulting from a need to make extraordinary or emergency expenditures (all to be
interpreted in accordance with IRS

52



--------------------------------------------------------------------------------



 



Regulations), the Committee may, in its sole discretion, cause the distribution
to such Participant of an amount not exceeding the requirements of such
Participant for such extraordinary or emergency expenditures (after applying
other available resources as required by IRS Regulations). The Committee shall
require such proper proof of financial hardship and such evidence of the
requirements of a Participant for extraordinary or emergency expenditures as it
may deem appropriate and the Committee’s determination of financial hardship and
of the requirements of a Participant for extraordinary or emergency expenditures
shall be conclusive.

6.4 Effect of Change in Control.

(a) Notwithstanding any provision to the contrary contained herein, but subject
to the following sentence, in the event of a Change of Control, the Plan shall
be terminated and each Participant’s Account shall be paid out as of such date
in a lump sum. The provisions of this Section 6.4 shall not apply to any Change
in Control when expressly provided otherwise by a three-fourths vote of the
Whole Board, but only if a majority of the members of the Board of Directors
then in office and acting upon such matter shall be Continuing Directors.

(b) For purposes of this Section 6.4, the following terms shall have the
meanings set forth below:



  i.   A “Change in Control” means with respect to the Company when either (a) a
Person or Group (other than an Excluded Person) acquires ownership of stock of
the Company that, together with stock held by such Person or Group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company; or (b) any Person or Group (other than an Excluded Person)
acquires ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company; or (c) a majority of the members of
the Board of

53



--------------------------------------------------------------------------------



 



      Directors of the Company is replaced during any twelve-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors prior to the date that such
appointments or elections are made; or (d) any Person or Group (other than an
Excluded Person) acquires (or has acquired) during the twelve-month period
ending on the date of the most recent acquisition by such Person or Group,
assets from the Company that have a total Gross Market Value equal to or more
than 40% of the total Gross Market Value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.         The above
notwithstanding, no event shall be considered a Change of Control if it would
not be a Change of Control Event as defined in IRS Regulations.     ii.  
“Continuing Director” means any person who was a member of the Board of
Directors on the Effective Date of the Plan or thereafter elected by the
shareholders or appointed by the Company’s Board of Directors prior to the date
as of which the Acquiring Person became a Substantial Shareholder (as such term
is defined in Article Seventh of the Company’s Amended Articles of
Incorporation) or, a person designated (before his initial election or
employment as a director) as a Continuing Director by three-fourths of the Whole
Board, but only if a majority of the Whole Board shall then consist of
Continuing Directors.     iii.   “Excluded Person” means (a) the Company or any
wholly-owned Company Subsidiary, (b) any employee benefit plan of the Company or
a wholly-owned Company Subsidiary or any trustee of or fiduciary with respect to
any such plan when acting in such capacity, or (c) any Person who, on the
Effective Date of the Plan,

54



--------------------------------------------------------------------------------



 



      is an Affiliate of the Company and beneficially owning in excess of ten
percent (10%) of the outstanding shares of the Company and the respective
successors, executors, legal representatives, heirs and legal assigns of such
person).     iv.   “Gross Market Value” means the value of the assets of the
Company or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.     v.   “Group” shall mean more
than one Person acting as a “group” as interpreted in accordance with IRS
Regulation.     vi.   “Person” means any individual, firm, corporation, or other
entity.     vii.   “Whole Board” means the total number of directors which the
Company would have if there were no vacancies.

(c) In all cases, the provisions of and definitions used in this Section 6.4
shall be interpreted in accordance with the provisions of the IRS Regulations.

Section 7. Amendments.

The Board of Directors of the Company may from time to time amend, suspend or
terminate any or all of the provisions of this Plan; provided that no such
amendment, suspension, or termination shall adversely affect in any material
respect any right of any Participant to receive any amount payable pursuant to
the Plan (unless the affected Participant consents in writing to the application
of that amendment) but this provision shall not restrict the authority of the
Board of Directors to change or limit investment options. The Board of Directors
may terminate the Plan at any time, provided, however, that no termination shall
in and of itself cause an acceleration of the distribution of Accounts under the
Plan, except as may otherwise be provided specifically in the action terminating
the Plan, which action shall take into consideration IRS Regulations. Any such
amendment to or termination of the Plan shall be in writing.

55



--------------------------------------------------------------------------------



 



Section 8. Miscellaneous Provisions

8.1 Non-Assignability of Benefits.

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment hereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.

8.2 Withholding.

All deferrals and payments provided for hereunder shall be subject to applicable
withholding and other deductions as shall be required of the Company under any
applicable local, state or federal law.

8.3 No Trust Created.

Nothing contained in this Plan, and no action taken pursuant to its provisions
by either party hereto, shall create, nor be construed to create, a trust of any
kind or a fiduciary relationship between the Company and the Participant, his
Beneficiary, or any other person. The Company may establish a “grantor trust”
(so-called “Rabbi Trust”) which is within the jurisdiction of the courts of the
United States and is permitted by IRS Regulation to aid in meeting the
obligations created under this Plan, but the Company intends that the assets of
any such trust will at all times remain subject to the claims of the Employers’
general creditors (to the extent of the amounts credited for a Participant while
he was an Employee of that Employer), and that the existence of any such trust
will not alter the characterization of the Plan as “unfunded” for purposes of
ERISA, and will not be construed to provide income to any Participant prior to
actual payment under this Plan.

56



--------------------------------------------------------------------------------



 



8.4 Unsecured General Creditor Status of Employee.

The payments to Participant, his Beneficiary or any other distributee hereunder
shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Company; no person shall have or
acquire any interest in any such assets by virtue of the provisions of this
Plan. The obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future. To the extent that the Participant, a Beneficiary, or other
distributee acquires a right to receive payments from the Plan under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company. No such person shall have nor require
any legal or equitable right, interest or claim in or to any property or assets
of any Company.

In the event that, in its discretion, the Company purchases an insurance policy
or policies insuring the life of the Participant(or any other property) to allow
the Company to recover the cost of providing the benefits, in whole, or in part,
hereunder, neither the Participant, his Beneficiary or other distributee shall
have nor acquire any rights whatsoever therein or in the proceeds therefrom. The
Company shall be the sole owner and beneficiary of any such policy or policies
and, as such, shall possess and may exercise all incidents of ownership therein.
Except to the extent the Company may establish a Rabbi Trust as described in
Section 8.3, no such policy, policies or other property shall be held in any
trust for a Participant, Beneficiary or other distributee or held as collateral
security for any obligation hereunder. The existence of any such Rabbi Trust
does not give a Participant, Beneficiary or other distributee, any interest,
direct or beneficial, in any policy, policies or other property held in such a
trust. A Participant’s participation in the underwriting or other steps
necessary to acquire such policy or policies may be required by the Committee
and, if required, shall not be a suggestion of any beneficial interest in such
policy or policies to a Participant.

8.5 Binding Effect.

This Plan shall be binding one each Participant and his heirs and legal
representatives and on the Company and its successors and assigns.

57



--------------------------------------------------------------------------------



 



8.6 Governing Laws.

All provisions of the Plan shall be construed in accordance with the laws of
Ohio, except to the extent pre-empted by federal law.

              WORTHINGTON INDUSTRIES, INC.

58